 

 

4. CLERK, US. DISTRICT COURT

 

let LE In
MAR ~ 6 2020

 
    

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF: VIRGINGA,

 

 

—AEXANDRS wee . Alexandria Division - ee ee
IAMES GHAISAR, etal. - Es ALES hae gear.
Plaintiffs,
v. ~ Case No. 1:19-ov-1224 (CMH/IDD)

UNITED STATES: OF AMERICA,

Defendants.

 

STIPULATED PROTECTIVE ORDER |
The seittee having conferred, hereby stipulate and agree as follows: |
| As part of the discovery process, fn order to rane the sities to disclose information
relevant to the claims a and/or defo nees in this sitet that is proportional to-the needs of the case,
while stmonitancously pecuriag information that i is ot may be protected from iivienet by the
Ricnay Act of 1974 (“Privacy ‘Act”), see 5 U. S.C. § 552a, or the Health thenteaibe Portability
and Accountability Act of 1996 (HIPAA”) or for which aeaciell protection from publie
disclosure may be warranted, the satites stipulate to and petition the Court to enter this.
Stipulated Protective Order. The parties anlenowileien that this Stipulated Protective Order does |
not entitle them to automatic sealing of Protected Material on the court docket. Any motion to
file documents se seal will bemade in compliance with the standards set forth in Asherafi Vv.
Canoe, Inc., 218 F.3d. 288 (4th Cir. 2000), and Local Civil Rule 5 a |

2 DEFINITIONS x
a. "Challenging Party: A party that challenges the Cesignation of information or items
| under this Stipulated Protective Order. | |

b. “PROTECTED” Information or Items:

i. Information, including electronically stored information, that is protected —
or restricted. from, disclosure, under the terms of the Privacy Act or HIPAA
or other statute or regulation. |

ii. Information concerning law enforcement investigation(s) that has not been
| publicly disclosed. _ | | | |

ili. All other protected documents, information, or tangible things not
"identified above that the parties apres in writing or the Court orders

. qualify for protection under Federal Rule of Civil Procedure 26(c).

Cc. ATTORNEYS’ EYES ONLY Information or Items: extremely sensitive
information ot items disclosure of which to another Party or non-party would
"| create a substantial risk of serious harm that could not be avoided by less _

restrictive means, | .

-d. Designating Party: Any federal or state agency and/or any plaintiff that designates |
information or items that it produces i in disclosures ¢ orin responses to discovery
requests, including subpoenas, as “PROTECTED” or “ATTORNEYS” EYES |
ONLY”, - 7 Oo |

e. Producing Party: ‘Any federal or state agency and/or any plaistist that t produces

disclosure ¢ or discovery material i in this action:
£ --Protected Material: Any disclosure or discovery material that is designated as
“PROTECTED” or “ATTORNEYS’ EYES ONLY”.
g. Receiving Party: Any party in the above-captioned action that r receives disclosures
or discovery material from a Producing Party.
“2, DESIGNATING PROTECTED MATERIAL

a. The producing party shall designate material as protected by this Order by so

.
a

marking on every page or portion of the material with the term “SUBIECT TO
PROTECTIVE ORDER” for material designated PROTECTED « or by marking on
| every page or portion of the material with the termi i “ATTORNEYS? EYES |
. ONLY” for material so. designated, or i in the « case of materials where marking a
_. page is impracticable, by making such designation in a cover letter acoompanying -
the material. -
- . b.. A Party that makes original documents or: materials available for inspection need
not designate them’ for protection until after the inspecting Party has indicated
_ which material it would like copied and produced. During the inspection and
before the designation, all of the material made available for inspection shall be
deemed PROTECTED and/or ATTORNEYS’ EYES ONLY Material. After the
inspecting Party has identified the documents it wants copied.and produced, the
Pioducing Party wil: follow the designation procedures set forth i in this section.
ce. Any person having access to material protected by this Order shall be informed
that it is “PROTECTED” and/or “ATTORNEYS’ EYES ONLY” and subject to a’

non-disclosure’ order by this Court.
3. CHALLENGING “PROTECTED” AND “A TTORNEYS’ EYES ONLY”
DESIGNATIONS | ,

a. Timing of Ghalldnbes: Any Party may challenge a designation of “PROTECTED”
or “ATTORNEYS? EYES ONLY?” at any time.

b. Meet and Confer. The Chottenging Party shall initiate the dispute resolution
process by providing written notice of each designation itis challenging and
describing the basis for each challenges To avoid sratiteniey as to whether a
ahah has been made, the written notice must recite that the challenge to
confidentiality is being made in accordance with this spusific paragraph of the
Stipulated Protective Order. The parties shall attempt to resolve each challenge im
good faith and must begin the process by conferring directly volte ten (10)
frmindes days of the date of service of ritice. In eidoifistriner the Challenging
Pari must dxblath the basis for its belief that the confidentiality designation was
not proper and must given Designating Party an depeeniey to review the
designated rhaterind to reconsider the circumstances, and, if no change in
designation is offered, to explain the basis for the chosen designation.

c. - Judicial Intervention: If the Parties.cannot resolve a challenge without court,
intervention after a good-faith effort to resolve the dispimeucanert, either the
Designating or the Challenging Party may apply to the Court for a ruling that the
Protected Material objected to shall (as applicable) be treated or not frente as
PROTECTED ot ATTORNEYS’ EYES ONLY. Until this Court enters an order
determining the status of the ifteeedien whose designation under this Stipulated

Protective Order is being objected to, such material shall be treated as designated
ih 4
under this Stipulated Protective Order, unless the Parties othérwise agree by
- written stipulation. | | | |
d. The burden of persuasion in any such challenge proceeding shall be an the
Designating Party. | | | |
4. ACCESS TO AND USE OF PROTECTED MATERIAL i /
a. Right of access to this material shall be limited to the parties, course! for the
partes, expert consultants ¢ or expert witnesses in their employ, witnesses with a
need to examine such materials, par alegals anit other support staff assisting with
the action, the Court and its employees, and any other person mutually authorized -
by all counsel to examine such matertals, | |
‘b. Protected: Material may be used solely for aioe of the dhove-captoned
. litigation. If the need arises to to disclose any of'the Protected Material in the instant
action in the related action, Ghaisar, et al. v. Amaya, et al., 1:18-cv-1296 e. D.
‘Va.), counsel for the Parties i in the above: captioned action will meet rand confer:
with counsel for the parties in Ghaisar, et al. v. Amaya, et al, to ensure the entry
of “4 protective order that'‘mirrors the restrictions in this protective order prior to
. the disclosure of any Protected Material. |
c. Once disclosed to any party, the Receiving Sat and their attorney(s) shall ensure
that right of access to (or disclosure of) material protected by this Order, unless
filed with the court in accordance with Local Rule 5(c), shall be limited to the

following persons:
i. the parties to this civil action, as reflected in the Complaint, as well as .
Negeen Ghaissc and Kouros Emami; -

ii. aparty’s attomey(s)-of-record, and other attorneys sanealaned withaiie
party’s apney(dvobrecntl that fees been engaged sad indie for the
litigation of this civil action, and support personnel, helnding service :
worttibotis (such as document management or copy — and
duplication and data processing personnel), who are engaged or assigned

to work on this civil action under the supervision of the sottys
attorney(s); | | 2

iil. the Court and those employed by the Court, including court repiitons;

iv. outside experts and consultants, including trial consukene, who have been
retained by a partys attorney(s) specifically for this civil action far the
purpose of assisting in the preparation of this litigation, as well as the .
necessary clerical assistants of the afctemeniioned outside experts anid

: consultants; and
iy. othbd person(s) mutually authorized by cota to both parties to examine ,
| such materials.
d. All eniitiea With access to the protected tere as described in paragraph (c),
_— shall maintain such protected information in a secure and sift res anid
shall exercise due and proper care with respect to the storage, custody, and use of

all such material.
_e. All copies of material protected by this Order shall be returned to counsel for the .

disclosing party within sixty (60) days of the conclusion of all trial and appellate

proceedings or shall be destroyed.

5, ACCESS TO AND USE OF ATTORNEYS’ EYES ONLY MATERIAL

a. Right of access to this material shall be limited to counsel for the parties, expert

consultants or expert witnesses in their employ, paralegals and other support staff

assisting: with the action, the Court and its employees, and any other person

mutually authorized by all counsel to examine such materials.

b. Once disclosed to any party, the Receiving Party and their attorney(s) shall ensure

_ that right of access to (or disclosure of) material protected by this Order, unless

filed with the court in accordance with Local Rule 5(c), shall be limited to the. —

" following persons:

i.

a party’s attorney(s)-of-record, and other attorneys associated with the

Z party’s attorney(s)-of-record that have been engaged specifically for the »

il.

ili.

é

‘litigation of this civil action, and support personnel, including service

contractors (such as document management or copy services and

duplication and data processing personnel), who are engaged or assigned

to work on this civil action under the supervision of the party’s

| attorney(s);

the Court and those employed by the Court, including court reporters;
outside experts and consultants who have been retained by a party’s

attorney(s) specifically for this civil action for the purpose of assisting in

qi)
the preparation of-this litigation, as well as the necessary clerical.assistants
of the ativementioned anusih experts and bons liar and
iv. other person(s) mutually authorized by counsel to both parties to examine
_ such materials
c. “Tie! parities and their counsel shall maintain such information in a secure and safe
area and shall éxetvise due and ‘proper care with respect to the storage, custody,
| and 1 of all such material. | |
d. _All copies of material protected by this Order shall be returned to — for the
- disclosing party iii sixty (60) days of the conclusion of all trial and appellate
_ proceedings or shall be destroyed. |
e MISCELLANEOUS
a. Authorization to Disclose Tiferaation Subject to the Privacy Act. To the extent
| the Privacy Act or HIPAA allows the disclosure of protected information pursuant
toa court onde, see 5US.C. § 552a(b)(1 1), this Order constitutes such acon
order. | | |
b. ‘Nothing in this Order shall prevent disclosure as relfuiied by law a compelled by -
order of any court. Nothing in this Order shall be Ansieie’ to confer rights on . .
any third party. Nothing in this Order shall be construed to permit the disttcire
of classified information or information prohibited from disclosure iy sila ,

applicable privileges or protections.
This Order is without prejudice to the right of any party to make any objection to
discovery obohuitte by the Federal Rules of Civil Procedure, or by stg statute or
other authority. |

. Ifa Party eatitets to use Protected Material at any hearing, trial, or appellate
proceeding in this action, the Receiving Party shall prawide the en Party
with sufficient opportunity to allow the parties to prepare a joint stipulation, or for
the Designating Party to otherwise request that the Court exdinilé information.
from the public record. |

The parties and their counsel are required to advise those to whom they disclose
Protected Material consistent with 95(b), supra, that the information is puctedtedl
by this Order arid are required to ensure that the individuals receiving protected
material are aware of the provisions of this Order tid their obligations thereunder;
In the event that the parties seek to utilize material protected by this Order during
_ depositions, any deposition questioning that would elicit testimony regarding
material protected by this Order may only be conducted in the presence of.
individuals who have a right to access the Protected Material under the provisions
of this Order. Bortinne of the deposition involving Ht edtions or answers related to
the Protected Materials must be marked “SUBJECT TO THE PROTECTIVE
ORDER” and must be treated in accordance with the terms of this Order. °

fi Inadvertent production or disclosure of Protected Material does not constitute a
waiver of any privilege. Should any privileged information be fondvertently

disclosed, the Party asserting the privilege may seek to recall the information in

9
accordance with Federal Rule of Evidence 502 and § 6a of the Parties Joint

Discovery Plan. |

4 QO /s/

Dated: 6 Mac DO lvan D. Davis
United States Magistrate Judge

|
Hn

10
